DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-8) in the reply filed on 12/20/2021 is acknowledged. Claims 9-25 were cancelled. Claims 26-42 are added. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 7-8, 26, 29-31, 34-37,and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (WO 2017/136966; note an equivalent English version of the a later publication, US 2018/0133808, will be used for describing the reasons for rejection).
Regarding claim 1, Wang discloses a drill bit (Figs. 5-13) comprising: a body (2) having a first end, a second end opposite the first end, and an axis of rotation extending centrally though the body from the first end to the second end, the body defining an outer diameter (d); a flute (4, Fig. 5, Para. 31) that extends at least partially between the first and second ends; a shank adjacent the second end of the body, the shank configured to couple to a tool; and a cutting head (a cutting portion , Fig. 6) adjacent the first end, the cutting head including a plurality of axially stacked, progressively sized steps (5, 6) including a first step (the first step on the right of the guide portion, Fig. 6, or the step define the diameter d2 in Fig. 11) and a terminal step (the step defines the diameter dn in Fig. 11) positioned between the first step and the first end of the body, the steps increasing in diameter from the first step to the terminal step, the terminal step having a diameter that is less than or equal to the outer diameter (d). (Para. 36)
Regarding claim 2, Wang discloses the diameter between consecutive steps increases equally from the first step to the terminal step. (para. 36, last sentence)
Regarding claim 4, Wang discloses the plurality of steps includes at least three steps. (Fig. 5)
Regarding claim 7, Wang discloses each step of the plurality of steps includes outer periphery surfaces, a diameter defined between the outer periphery surfaces in a direction perpendicular to the axis of rotation, and taper surfaces that connect respective outer periphery surfaces to consecutive steps. (Para. 36 and Fig. 8)
Regarding claim 8, Wang discloses the body has a first length (L1 plus the remaining length of the body portion next to the shank, Fig. 11) measured parallel to the axis of rotation and the cutting head has a second length (L3) measured parallel to the 
Regarding claim 26, Wang discloses a height of each step is defined in a direction parallel to the axis of rotation between consecutive steps, wherein the height includes an axial component of the taper surface and an axial component of the outer periphery surface.
Regarding claim 29, Wang discloses the taper surfaces and the respective outer periphery surfaces are separated by the flute.
Regarding claim 30, Wang discloses the taper surfaces of each step define a step angle measured through the axis of rotation, and wherein the step angle is an oblique angle (claim 2).
Regarding claim 31, Wang discloses the step angle is the same for each step (claim 6, “the first cutting blade (5) are parallel to each other”).
Regarding claim 34, Wang discloses the cutting head includes a cutting tip (a guide portion, Fig. 6, Para. 33).
Regarding claim 35, Wang discloses the flute is helically wrapped around the body and extends from the cutting tip toward the shank along a length of the body. (Para. 35 and Fig. 5)
Regarding claim 36, Wang discloses the flute is a first flute and the drill bit further comprises a second flute helically wrapped around the body, the second flute extending the length of the body. (Paras. 6 and 10)
Regarding claim 37, Wang discloses the body defines a web extending between the first and second flutes. (Para. 37, “but the diameter between the foremost second 
Regarding claim 41, Wang discloses the cutting tip includes two side surfaces that define a cutting tip angle measured through the axis of rotation, and wherein the cutting tip angle is oblique. (Para. 33, and Fig. 8. “An apex angle of the guide portion is an angle of 90-140 degrees, and preferably, 118 degrees is set as an optimal angle.”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-6, 27-28, 32-33, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang.
Regarding claim 3, Wang does not disclose the diameter increases between consecutive steps within a range between 1 mm and 2 mm. However, Wang discloses “the number of steps and the lengths of the first cutting blades and the second cutting blades can be flexibly selected according to the size of drilled holes and the area of the flank surface.” (Para. 37) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the diameter increase to be with the recited range of between 1 to 2 mm depending on the drilled holes and the area of the flank surface.
Regarding claim 5, Wang is silent if “a height defined in a direction parallel to the axis of rotation between consecutive steps is the same for all steps.” However, Wang discloses “the number of steps and the lengths of the first cutting blades and the second cutting blades can be flexibly selected according to the size of drilled holes and the area of the flank surface.” (Para. 37) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the height to be the same for all steps depending on the size of the drilled hole and the area of the flank surface.
Regarding claim 6, Wang does not disclose the height is within a range between 1 mm and 3 mm. However, Wang discloses “the number of steps and the lengths of the first cutting blades and the second cutting blades can be flexibly selected according to the size of drilled holes and the area of the flank surface.” (Para. 37) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the height to be within a range of 1 to 3 mm depending on the size of drilled holes and the area of the flank surface.
Regarding claim 27, Wang is silent if the axial component of the taper surface is between one-fifth and one-third the height. However, Wang discloses “the number of steps and the lengths of the first cutting blades and the second cutting blades can be flexibly selected according to the size of drilled holes and the area of the flank surface.” (Para. 37) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select “the axial component of the taper surface is between one-fifth and one-third the height”, depending on the size of drilled holes and the area of the flank surface.
Regarding claim 28, Wang does not disclose a ratio defined as the height divided by a difference in diameter between consecutive steps is greater than 3:2. However, Wang discloses “the diameters show a gradually increasing trend; and the increased size can be constant or variable.” (Para. 36) Wang also discloses “the number of steps and the lengths of the first cutting blades and the second cutting blades can be flexibly selected according to the size of drilled holes and the area of the flank surface.” (Para. 37) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select “the height divided by a difference in diameter between consecutive steps is greater than 3:2.” depending on the size of drilled holes and the area of the flank surface.
Regarding claim 32, Wang does not disclose the step angle is within a range between 100 degrees and 160 degrees. However, Wang discloses “an angle a of 90-140 degrees is formed between the first cutting blades 5 and the second cutting blades 6” (Para. 32, Fig. 6). This indicates the step angle is 90-140 degrees when the second blade (6) is parallel to an axis line of the drill body.) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the range of 90-140 degrees of the step angle to be the recited range of 100-160 degrees, depending on the drilled hole and the area of the flank surface. Furthermore, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Regarding claim 33, Wang does not disclose the step angle is 118 degrees. However, as stated above, Wang discloses “an angle a of 90-140 degrees is formed 
Regarding claim 42, Wang does not disclose the cutting tip includes two side surfaces that define a cutting tip angle (b) measured through the axis of rotation, and wherein the cutting tip angle is oblique. (Para. 33)

Claims 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 37 above, and further in view of Santamarina et al. (US 9,333,564).
Regarding claim 38, Wang does not disclose the web increases in thickness from the first end to the second end. 
Santamarina discloses a drill bit (20) has a web (94) extending from a working end 24 to a fluted section join the shank 28. The web is tapered radially outwardly (increased) as it extends rearward from the working end. (Figs. 7-8, col. 7 lines 14-28)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the web thickness of the drill of .

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of Risen et al. (US 6,652,203).
Regarding claim 39, Wang does not disclose the flute is wrapped around the body at a variable helix angle.
Risen discloses a drill bit (10) having spiral flutes (22) extending along a portion of the length of the body 12 (Figs. 1-3, col. 3 lines 13-23). The flutes (22) start at a helix angle (alpha) of about 35 degrees from a distance D1 from the tip 14 to a helix angle 15 degrees at a distance D3 with the end of the flute. (col. 3 lines 19-47). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the helix angle of the flute to have a variable angle decrease from the first end toward the second end of the body as taught by Risen to optimize the drilling penetration rate and the chip removal.
Regarding claim 40, Wang in view of Risen discloses a helix angle of the flute at a position adjacent the first end of the body is 35 degrees, which is between the recited range of 18 degrees and 35 degrees, and wherein a helix angle of the flute at a position adjacent the second end of the body is 15 degrees, which is within the recited range of between 15 and 25 degrees.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Examiner, Art Unit 3722